Citation Nr: 0803461	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  04-31 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUES

1.  Whether chiropractic treatment for a spine disorder from 
February 16, 2004 through April 19, 2004 (24 visits) at 
Southside Chiropractic Health Center was authorized by the 
Department of Veterans Affairs (VA).

2.  Entitlement to reimbursement for, or payment of, 
unauthorized medical expenses for chiropractic treatment for 
a spine disorder from February 16, 2004 through April 19, 
2004 (24 visits) at Southside Chiropractic Health Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

	
INTRODUCTION

The veteran-appellant served on active duty from January 1964 
to January 1966 and from February 1991 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 determination by the VA 
Medical Center (VAMC) located in Canandaigua, New York, that 
denied the claim for reimbursement for, or payment of, 
unauthorized medical expenses for chiropractic treatment 
incurred from February 11, 2004 through April 19, 2004 (26 
visits) at Southside Chiropractic Health Center.  The veteran 
perfected an appeal of that decision.

The veteran's claim was previously before the Board and 
remanded in April 2007.  All required development has been 
completed, and the veteran's claim is properly before the 
Board at this time.

The Board notes that the issues stated above vary slightly 
from the issues stated on the Board's remand.  Subsequent to 
the remand, the veteran was authorized for two additional 
chiropractic treatments, a total of twelve within one 
calendar year.  Therefore, his unauthorized treatment began 
on February 16, 2004 instead of February 11, 2004 and 
consisted of 24 visits.  Thus, the issues have been 
recharacterized as above.


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment 
rendered from February 16, 2004 to April 19, 2004 by 
Southside Chiropractic Health Center in Oneonta, New York.

2.  Service connection is in effect for left L-5 
radiculopathy secondary to herniated nucleus pulposus.

3.  Prior authorization from VA for the private medical 
treatment rendered from February 16, 2004 to April 19, 2004, 
by Southside Chiropractic Health Center, was not obtained.

4.  The treatment received from February 16, 2004 to April 
19, 2004, was not rendered during a medical emergency.


CONCLUSIONS OF LAW

1.  Prior authorization for treatment rendered from February 
16, 2004 to April 19, 2004, was not obtained.  38 U.S.C.A. 
§ 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.54 (2007).

2.  The requirements for entitlement to payment or 
reimbursement of private health care services from February 
16, 2004 to April 19, 2004, by Southside Chiropractic Health 
Center, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000, 
17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claims.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claims, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial RO decision on a claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

In the present case, the veteran's claim was received after 
the enactment of the VCAA.  A letter dated in July 2004 told 
the veteran that VA would make reasonable efforts to obtain 
evidence necessary to support his claims.  He was asked to 
identify any VA or private medical treatment.  The various 
types of evidence that might support his claims were listed.  
The letter outlined VA's responsibilities with respect to 
obtaining evidence on the veteran's behalf.  The veteran was 
informed that the evidence needed to show that his 
chiropractic visits were pre-authorized.  The veteran was 
asked to submit copies of any relevant evidence in his 
possession.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  We note 
that the development of medical evidence appears to be 
complete.  Unlike many questions subject to appellate review, 
the issue of whether the veteran is entitled to reimbursement 
or payment of medical expenses, by its very nature, has an 
extremely narrow focus.  Therefore, the Board is satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.  The veteran 
has not contended that any evidence relative to the issue 
decided herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.

Analysis

The veteran is seeking reimbursement for medical expenses 
incurred at a private facility.  He essentially contends that 
he was pre-authorized for his chiropractic visits.

The veteran is service-connected for left L-5 radiculopathy 
secondary to herniated nucleus pulposus with status post 
laminectomy, which is evaluated as 60 percent rating.

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a)(1)-(8); 38 
C.F.R. § 17.52.

First, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the veteran received in the private facility from 
February 11, 2004 to April 19, 2004.  See 38 U.S.C.A. § 
1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not 
a medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the U.S. Court 
of Appeals for Veterans Claims (Court) noted that emergency 
medical care received from a non-VA hospital requires 
authorization pursuant to 38 C.F.R. § 17.54.  The veteran in 
that case argued that his non-VA care was authorized because 
his VA treating physician had informed him that arrangements 
were made for him to be treated at a non-VA medical facility.  
The Court, in rejecting that contention, observed that the 
advice of a doctor to go to a non-VA hospital is not the 
specific type of authorization of payment contemplated in the 
VA regulation.  

Here, the veteran contended that he was authorized for all 
treatment he received at Southside Chiropractic Health 
Center.  He indicated in his July 2004 notice of disagreement 
that his VA physician had spoken to the chiropractic office 
before he began receiving treatments.  At that time, there 
was no problem with him receiving treatments.

An August 2003 VA outpatient treatment record shows the 
veteran was authorized by his VA physician for six 
chiropractic treatments outside of the VA system, for 
treatment between August 20, 2003 and December 30, 2003.

Private treatment records from Bettiol Chiropractic show the 
veteran attended appointments once per month in August, 
September, October, and November 2003.

A May 2004 Memorandum contains the Network 2 Chiropractic 
Care Policy for the VA Healthcare Network for Upstate New 
York.  The Memorandum indicates that if there are no trained 
professionals on staff to provide chiropractic manipulation, 
a veteran may be referred to a chiropractor in the community 
by his primary care provider for services.  Referrals to 
chiropractic treatment will be limited in duration, and a 
maximum of 12 sessions per year is allowed.

In his September 2004 written statement, the veteran 
indicated that when he initially sought chiropractic 
treatment, his chiropractor spoke to the physician at VA, who 
told him to provide the veteran his required treatment.  His 
chiropractor was never told to discontinue the treatments.

In an October 2004 written statement, the Chief of Staff of 
the VAMC in Albany, New York, indicated that she reviewed the 
veteran's claim.  He was authorized for six chiropractic 
appointments in August 2003.  In December 2003, the veteran's 
physician received a letter from the veteran's chiropractor.  
The letter indicated the veteran would be attending 
appointments three times a week for eight weeks.  The 
veteran's physician indicated that he had exceeded the 
maximum number of visits covered by VA, but the veteran asked 
him to submit the letter from his chiropractor anyway.  At 
that time, in December 2003, the veteran was authorized for 
an additional four office chiropractic visits for back pain.  
This was a total of ten authorized visits, which was all the 
Network Authorization Office (NAO) could authorize within a 
one-year time frame.  Following that, on April 30, 2004, six 
chiropractic care visits were authorized for the next 
calendar year, per Veterans Health Administration 
regulations.  The Chief of Staff concluded that the veteran 
had received the maximum coverage of ten visits in the 
calendar year for 2003.  He would be eligible for ten visits 
in 2004 as well.

In January 2005, upon readjudication, the VAMC indicated that 
twelve visits would be authorized, per the Network's policy, 
instead of the previously approved ten visits.

Based on the evidence, the Board first concludes that the 
veteran did not obtain proper authorization for the private 
treatment at issue here.  While he did obtain authorization 
for twelve chiropractic visits, the evidence establishes that 
no authorization was given for additional treatment within 
one calendar year.  The veteran has stated that he did not 
know there were a limited number of visits.  However, the 
evidence in this case is similar to that of the Smith case, 
discussed above.  Even if the veteran's physician advised him 
to see a chiropractor, this does not mean all of the 
treatment is authorized for payment.  As discussed above, VA 
medical records show that the veteran was only approved for a 
certain number of visits.  Therefore, the Board finds that 
the evidence preponderates against a finding that the veteran 
was authorized for any more than twelve visits in the 
calendar year that ended on April 30, 2004.

The Board acknowledges the veteran's contention that the 
chiropractic treatment helps his back pain and, therefore, 
should have been covered by VA.  While the Board is 
sympathetic to his frustration, as noted, the record reflects 
that prior authorization was only granted for a limited 
number of vists.

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.  In this 
case, however, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses incurred from February 16, 2004 to April 19, 2004 
from a VA employee with appropriate authority, namely the 
VAMC director or a VA clinic director, either before or 
within 72 hours of treatment.  As will be discussed in 
greater detail below, there is also no evidence that this 
treatment was on an emergency basis.  Accordingly, the Board 
must conclude that prior authorization for the private 
medical treatment was not obtained pursuant to 38 C.F.R. § 
17.54, and that payment is not warranted for expenses 
incurred in conjunction with that treatment under 38 U.S.C.A. 
§ 1703.

The Court has stated that a second avenue for potential 
relief for a veteran entitled to VA care forced to obtain 
treatment at a non-VA facility is 38 U.S.C. § 1728, which 
provides that the Secretary "may, under such regulations as 
the Secretary shall prescribe, reimburse . . . for the 
reasonable value of such care or services . . . for which 
such veterans have made payment."  Malone v. Gober, 10 Vet. 
App. 539, 541 (1997), quoting 38 U.S.C.A. § 1728(a).

Pursuant to 38 U.S.C.A. § 1728(a), VA may reimburse veterans 
entitled to hospital care or medical services for the 
reasonable value of such services that are provided by a non-
VA facility if: (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran for an adjudicated service-connected 
disability, for a nonservice-connected disability associated 
with and held to be aggravating a service-connected 
disability, for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or for any illness, injury, or dental condition 
in the case of a veteran who is a participant in a vocational 
rehabilitation program and is medically determined to have 
been in need of care or treatment to make possible such 
veteran's entrance into a course of training, or prevent 
interruption of a course of training, or hasten the return to 
a course of training which was interrupted because of such 
illness, injury, or dental condition; and (3) VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 
1728(a)(1)-(3).  All three statutory requirements must be met 
before reimbursement can be authorized.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone, 10 Vet. App. at 547.

Service connection is in effect for the disability that is 
the subject of the treatment at issue.  However, the evidence 
establishes that the veteran was not treated at these times 
for a medical emergency, such that delay would have been 
hazardous to his life or health.  The veteran was treated on 
these occasions by a chiropractor for back pain.  The 
appointments were scheduled beforehand and were a part of a 
treatment plan assigned to the veteran by his chiropractor.  
The veteran has not contended that they were rendered as part 
of emergency treatment.  Accordingly, there is no basis to 
establish entitlement to reimbursement under 38 U.S.C.A. § 
1728.  See also 38 C.F.R. § 17.120.

Payment or reimbursement for emergency services is also 
available under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), if the emergency 
services were provided in a hospital emergency department or 
a similar facility held out as providing emergency care to 
the public, and the claim for payment or reimbursement for 
the initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  That standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.

As noted, however, the evidence establishes that the veteran 
was not treated at these times for a medical emergency, but 
on these occasions was treated by a chiropractor for back 
pain.  The veteran has not contended that they were rendered 
as part of emergency treatment; rather, these appointments 
were scheduled beforehand and were a part of a treatment plan 
assigned to the veteran by his chiropractor.  Accordingly, 
there is also no basis to establish entitlement to 
reimbursement under 38 U.S.C.A. § 1725.

As such, the benefit of the doubt doctrine is inapplicable, 
and the veteran's claims must be denied.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Chiropractic treatment for a spine disorder from February 16, 
2004 through April 19, 2004 (24 visits) at South side 
Chiropractic Health Center was not authorized by VA.

Reimbursement for, or payment of, unauthorized medical 
expenses for chiropractic treatment for a spine disorder from 
February 16, 2004 through April 19, 2004 (24 visits) at 
Southside Chiropractic Health Center, is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


